Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00581-CV

                               In the INTEREST OF J.R.L. III, a Child

                    From the 83rd Judicial District Court, Val Verde County, Texas
                                        Trial Court No. 29690
                              Honorable Robert Cadena, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 18, 2013

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order costs of the appeal assessed against appellant. See TEX. R. APP. P.

42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                   PER CURIAM